     CASE 0:18-mc-00085-WMW-DTS Document 6 Filed 11/29/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


IN RE THE APPLICATION OF                        MISC. CIVIL NO. 18-MC-85 (WMW/DTS)
THE REPORTERS COMMITTEE
FOR FREEDOM OF THE PRESS
FOR ACCESS TO CERTAIN SEALED
COURT RECORDS                                   ORDER



         The above matter came on before the undersigned upon an application by the

Reporters Committee for Freedom of the Press to unseal certain court records related to

the United States Government’s completed criminal investigation and prosecution of

Terry J. Albury [Docket No. 1]. Counsel for the Committee represent that neither the

Government nor Albury oppose the application. Letter to the Court, Nov. 9, 2018, Docket

No. 5.

         The Court, being duly advised in the premises, upon all the files, records and

proceedings herein, now makes and enters the following Order.

         IT IS HEREBY ORDERED that:

         1.    The Application of the Reporters Committee for Freedom of the Press for

Access to Certain Sealed Court Records is GRANTED.

         2.    The Clerk of the Court is directed to unseal any and all applications and

supporting documents, including affidavits, seeking any of the following, any court orders

granting or denying any of the following, and any other court records related to the

following, such as returns, motions to seal, miscellaneous or magistrate dockets and

docket entries, that relate to the investigation and prosecution of Albury:

               a. Any search warrant, regardless of whether the warrant was issued or

                  executed, and including warrants under the Stored Communications

                  Act.
    CASE 0:18-mc-00085-WMW-DTS Document 6 Filed 11/29/18 Page 2 of 2




          b. Authorization for the use of any pen register or trap and trace device

             pursuant to 18 U.S.C. § 3121-27, regardless of whether such

             authorization was granted or such a device was used; and

          c. Any order pursuant to 18 U.S.C. § 2703(d) of the Stored

             Communications Act, regardless of whether such order was issued or

             executed.


Dated:    November 29, 2018

                                    s/David T. Schultz
                                    DAVID T. SCHULTZ
                                    United States Magistrate Judge




                                       2
